 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
OFFICE LEASE


 
THIS LEASE (the "Lease") is made as of February 21, 2008, by and between HTD-
Ptarmigan Place, LLC, a Delaware limited liability company (the "Landlord") and
the Tenant named in the Schedule below. The term "Project" means the building
(the "Building") known as “Ptarmigan at Cherry Creek” and the land located at
3773 Cherry Creek North Drive. Denver. Colorado 80209.  "Premises" means that
part of the Project leased to Tenant described in the Schedule and approximately
depicted in outline or cross-hatching on Appendix A.


 
The following schedule (the "Schedule") is an integral part of this Lease. Terms
defined in this Schedule shall have the same meaning throughout the Lease.


 
SCHEDULE


 
1.          Tenant: XEDAR Corporation, a Colorado corporation
2.          Premises: Suite 995
3.          Rentable Area of the Premises: 1.487 rsf
4.          Tenant's Proportionate Share: 0.36% (based upon a total of 418,630
rentable sq. ft. in the Building)
5.          Security Deposit: $2.602.25
6.          Tenant's Broker for this Lease: None.
7.          Landlord's Broker for this Lease: None.
8.          Commencement Date: May.1. 2008.
9.          Term: the period of time commencing on the Commencement Date and
expiring on the last day of the month that is sixty (60) months thereafter, or
April30.2Q13 (the 'Termination Date").
10.        Guarantor: None,
11.        Base Year: 2008
12.        Base Rent:


 
Period
Annual Base Rent Rate
per Rentable Square Foot
Annualized Base Rent
Monthly Installment
of Base Rent
Months 1-12
$21.00
$31,227.00
$2,602.25
Months 13-24
$22.00
$32,714.00
$2,726.17
Months 25-36
$23.00
$34,201.00
$2,850.08


 

--------------------------------------------------------------------------------

 

1.           SUITE AND PARKING.
 
1.1          Lease. On the terms stated in this Lease, Landlord leases the
Premises to Tenant, and Tenant leases the Premises from Landlord, for the Term
beginning on the Commencement Date and ending on the Termination Date unless
sooner terminated pursuant to this Lease.

 
1.2          Parking. Tenant and its employees and invitees shall have the
privilege to use two (2) reserved spaces and one (1) non-reserved space in the
parking garage under the Building at a rate of $8,500 per month per reserved
space and $75.00 per month per non-reserved space. Tenant shall pay the charges
for such parking as Additional Rent each month regardless of whether Tenant is
using such spaces. Landlord may from time to time increase any or all applicable
parking rates to market rates for independent use of parking spaces by giving
Tenant ten (10) days advance notice of each such increase. Tenant shall not at
any time use or permit its employees or other agents to use any parking spaces
in excess of the number thereof allocated to Tenant without Landlord's prior
written consent, which Landlord may withhold in its sole discretion. Neither
Tenant nor its employees or any other agents shall occupy any space designated
as visitor parking or reserved for the use of other tenants. Landlord may at any
time, at its sole option, direct Tenant to use specific parking spaces or areas
within the parking garage, and if so directed, Tenant shall use only such spaces
or areas. Tenant's customers and invitees shall use only spaces in the parking
lot that are designated as visitor parking spaces, and Tenant shall not permit
its customers or invitees to use parking spaces allocated to tenants of the
Building or posted for the exclusive use of customers of other tenants.
 
2.           RENT.
 
2. 1        Types of Rent. Tenant shall pay all Rent from time to time due
hereunder in the form of a check delivered to Landlord at the following address:
HTD-Ptarmigan Place. LLC. c/o Hamilton Partners. Inc., 300 Park Boulevard Suite
500 Itasca, IL 60143. or at such other address as Landlord may designate in
writing from time to time. Tenant shall pay the following kinds of Rent:
 
(a)    Base Rent. Base Rent in monthly installments in advance, the first
monthly installment payable concurrently with the execution of this Lease and
thereafter on or before the first day of each month of the Term in the
applicable amount set forth in the Schedule.
 
(b)    Operating Cost Share Rent. Operating Cost Share Rent in an amount equal
to the Tenant's Proportionate Share of the excess of Operating Costs for the
applicable calendar year of the Lease (the "Excess Operating Costs") over the
Operating Costs for the Base Year (the "Base Operating Costs"), paid monthly in
advance in an estimated amount. Definitions of Operating Costs and Tenant's
Proportionate Share and the method for billing and payment of Operating Cost
Share Rent are set forth below. If the size of the Building changes due to fire,
other casualty, or condemnation, Base Operating Costs shall be adjusted
proportionately for calculations of Operating Cost Share Rent for the period of
time following such change in size of the Building.
 
(c)    Tax Share Rent - Tax Share Rent in an amount equal to the Tenant's
Proportionate Share of the excess of Taxes for the applicable calendar year of
this Lease (the

 
2

--------------------------------------------------------------------------------

 

''Excess Taxes") over the Taxes for the Base Year (the "Base Taxes"), paid
monthly in advance in an estimated amount. A definition of Taxes and the method
for billing and payment of Tax Share Rent are set forth below. If the size of
the Building changes due to fire, other casualty, or condemnation, Base Taxes
shall be adjusted proportionately for calculations of Tax Share Rent for the
period of time following such change in size of the Building.
 
(d)           Additional Rent. Additional Rent in the amount of all other costs,
expenses, liabilities, and amounts which Tenant is required to pay under this
Lease, including any interest accruing on any due and unpaid item of Rent.
 
(e)           Generally. The term "Rent" means Base Rent, Operating Cost Share
Rent, Tax Share Rent and Additional Rent. Tenant's agreement to pay Rent is an
independent covenant, with no right of setoff, deduction or counterclaim of any
kind.
 
2.2        Payment of Operating Cost Share Rent and Tax Share Rent.
 
(a)       Payment of Estimated Operating Cost Share Rent and Tax Share Rent.
Landlord shall estimate the Operating Costs and Taxes of the Project by April 1
of each calendar year, or as soon as reasonably possible thereafter. Landlord
may revise these estimates whenever it obtains more accurate information, such
as the final real estate tax assessment or tax rate for the Project. Until
Landlord provides such an estimate for a calendar year, Tenant shall continue
paying installments of estimated Tax Share Rent and Operating Cost Share Rent as
provided below based on Landlord's most recent estimates for the previous
calendar year.
 
Within ten (10) days after receiving the original or revised estimate from
Landlord setting forth (i) an estimate of Operating Costs for a particular
calendar year, (ii) the Base Operating Costs, and (iii) the resulting estimate
of Excess Operating Costs for such calendar year, Tenant shall pay Landlord
one-twelfth (l/12th) of Tenant's Proportionate Share of the estimated Excess
Operating Costs, multiplied by the number of months that have elapsed in the
applicable calendar year prior to the date of such payment including the current
month, minus payments previously made by Tenant for the months elapsed. On the
first day of each month thereafter, Tenant shall pay Landlord one-twelfth
(l/12th) of Tenant's Proportionate Share of this estimate, until a new estimate
becomes applicable.
 
Within ten (10) days after receiving the original or a revised estimate from
Landlord setting forth (i) an estimate of Taxes for a particular calendar year,
(ii) the Base Taxes, and (iii) the resulting estimate of Excess Taxes for such
calendar year, Tenant shall pay Landlord one-twelfth (l/12th) of Tenant's
Proportionate Share of the estimated Excess Taxes, multiplied by the number of
months that have elapsed in the applicable calendar year to the date of such
payment including the current month, minus payments previously made by Tenant
for the months elapsed. On the first day of each month thereafter, Tenant shall
pay Landlord one-twelfth (l/12th) of Tenant's Proportionate Share of this
estimate, until a new estimate becomes applicable.
 
(b)      Correction of Operating Cost Share Rent. Landlord shall deliver to
Tenant a report for the previous calendar year (the "Operating Cost Report") by
May 15 of each year, or as soon as reasonably possible thereafter, setting forth
(i) the actual Operating Costs incurred,

 
3

--------------------------------------------------------------------------------

 

(ii) the Base Operating Costs, (iii) the amount of Operating Cost Share Rent due
from Tenant, and (iv) the amount of Operating Cost Share Rent paid by Tenant.
Within twenty (20) days after such delivery, Tenant shall pay to Landlord the
amount due (clause (iii) above) minus the amount paid (clause (iv) above). If
the amount paid exceeds the amount due, Landlord shall apply the excess to
Tenant's payments of estimated Operating Cost Share Rent next coming due,
 
(c)       Correction of Tax Share Rent. Landlord shall deliver to Tenant a
report for the previous calendar year (the 'Tax Report") by May 15 of each year,
or as soon as reasonably possible thereafter, setting forth (i) the actual
Taxes, (ii) the Base Taxes, (iii) the amount of Tax Share Rent due from Tenant,
and (iv) the amount of Tax Share Rent paid by Tenant. Within twenty (20) days
after such delivery, Tenant shall pay to Landlord the amount due from Tenant
(clause (iii) above) minus the amount paid by Tenant (clause (iv) above). If the
amount paid exceeds the amount due, Landlord shall apply the excess to Tenant's
payments of Tax Share Rent next coming due.

 
2.3      Definitions.

 
(a)    Included Operating Costs. "Operating Costs" means all expenses, costs and
disbursements of any kind other than Taxes, paid or incurred by Landlord in
connection with the management, maintenance, operation, insurance, repair and
other related activities in connection with any part of the Project and of the
personal property, fixtures, machinery, equipment, systems and apparatus used in
connection therewith, including the cost of providing those services required to
be furnished by Landlord under this Lease. Operating Costs shall also include
the costs of any capital improvements which are intended to reduce Operating
Costs or improve safety, and those made to keep the Project in compliance with
governmental requirements applicable from time to time (collectively, 'Included
Capital Items"): provided, that the costs of any Included Capital Item shall be
amortized by Landlord, together with an amount equal to interest at eleven
percent (11%) per annum, over the estimated useful life of such item regardless
of whether such item remains in service a longer or shorter period, and only the
amortized amount for any calendar year shall be included in Operating Costs for
such calendar year.

 
If the Project is not fully occupied during any portion of any calendar year,
Landlord may adjust (an '"Equitable Adjustment") Operating Costs which are
affected by the occupancy rate for the particular calendar year to reflect an
occupancy of 95% of the Building rentable area, provided however that if
Landlord makes such an Equitable Adjustment, and if during the Base Year the
Project is not fully occupied, then Landlord shall make this same adjustment
with respect to the Base Year hereunder. This Equitable Adjustment shall apply
only to Operating Costs which are variable and therefore increase as occupancy
of the Project increases. Landlord may incorporate the Equitable Adjustment in
its estimates of Operating Costs.
 
If Landlord does not furnish any particular service the cost of which would have
constituted an Operating Cost to a tenant other than Tenant who has undertaken
to perform such service itself, Operating Costs shall be increased by the amount
which Landlord would have incurred if it had furnished the service to such
tenant.

 
4

--------------------------------------------------------------------------------

 

 
(b)      Excluded Operating Costs. Operating Costs shall not include:
 
(1)           costs of alterations of tenant premises;
 
(2)           costs of capital improvements other than Included Capital Items;
 
(3)           interest and principal payments on mortgages or any other debt
costs, or rental payments on any ground lease of the Project;
 
(4)           real estate brokers' leasing commissions;
 
(5)           legal fees, space planner fees and advertising expenses incurred
with regard to leasing the Building or portions thereof;

 
(6)           any cost or expenditure for which Landlord is reimbursed, by
insurance proceeds or otherwise, except by Operating Cost Share Rent;

 
(7)           the cost of any service furnished to any office tenant of the
Project which is specifically excluded from services Landlord is obligated to
provide under this Lease;
 
(8)           depreciation (except on any Included Capital Items);
 
(9)           legal or other professional fees incurred to enforce leases
against tenants;
 
(10)           legal and auditing fees incurred by Landlord in connection with
forming, maintaining, and operating the entity that comprises Landlord, but not
legal and auditing fees directly related to the management and operation of the
Building and not otherwise excluded from operating costs in this Section 2.3(b):
and
 
(11)           the wages of any employee for services not related directly to
the management, maintenance, operation and repair of the Building.
 
(c)      Taxes. 'Taxes" means any and all taxes, assessments and charges of any
kind, general or special, ordinary or extraordinary, levied against the Project,
which Landlord pays or becomes obligated to pay in connection with the
ownership, leasing, renting, management, use, occupancy, control or operation of
the Project or of the personal property, fixtures, machinery, equipment, systems
and apparatus used in connection therewith. Taxes shall include real estate
taxes, personal property taxes, sewer rents, water rents, special or general
assessments, transit taxes, ad valorem taxes, and any tax levied on the rents
hereunder or the interest of Landlord under this Lease (the "Rent Tax"). Taxes
shall also include all fees and other costs and expenses paid by Landlord in
reviewing any tax and in seeking a refund or reduction of any Taxes, whether or
not the Landlord is ultimately successful. Any refund or other adjustment to any
Taxes by the taxing authority, shall apply during the year in which the
adjustment is made. Taxes shall not include any net income (except Rent Tax),
capital, stock, succession, transfer, franchise, gift, estate or inheritance
tax, except to the extent that such tax shall be imposed in lieu of any portion
of Taxes.

 
5

--------------------------------------------------------------------------------

 

(d)      Lease Year. "Lease Year" means each consecutive twelve-month period
beginning with the Commencement Date, except that if the Commencement Date is
not the first day of a calendar month, then the first Lease Year shall be the
period from the Commencement Date through the final day of the twelve months
after the first day of the following month, and each subsequent Lease Year shall
be the twelve months following the prior Lease Year.
 
2.4      Computation of Base Rent and Rent Adjustments.
 
(a)           Prorations. If this Lease begins on a day other than the first day
of a month, the Base Rent, Operating Cost Share Rent and Tax Share Rent shall be
prorated for such partial month based on the actual number of days in such
month. If this Lease begins on a day other than the first day, or ends on a day
other than the last day, of the calendar year, Operating Cost Share Rent and Tax
Share Rent shall be prorated for the applicable calendar year.
 
(b)           Rent Adjustments. The rentable square footage of the Premises and
the Building set forth hi the Schedule are conclusively deemed to be the actual
square footage thereof. If any Operating Cost paid in one calendar year relates
to more than one calendar year, Landlord may equitably allocate such Operating
Cost among the applicable calendar years.
 
(c)           Books and Records. Landlord shall maintain books and records
reflecting the Operating Costs and Taxes in accordance with sound accounting and
management practices. Tenant and its certified public accountant shall have the
right to inspect Landlord's records at Landlord's office upon at least
seventy-two (72) hours' prior notice during normal business hours for ninety
(90) days following the respective delivery of the Operating Cost Report or the
Tax Report. The results of any such inspection shall be kept strictly
confidential by Tenant and its agents, and Tenant and its certified public
accountant must agree, in their contract for such services, to such
confidentiality restrictions and shall specifically agree that the results shall
not be made available to any other tenant of the Building. Unless Tenant
delivers to Landlord any written notice of exception to either such report
within said ninety (90) day period, such reports shall be deemed final and
accepted by Tenant, Tenant shall pay the amount shown on both reports in the
manner prescribed in this Lease, whether or not Tenant takes any such written
exception, without any prejudice to such exception. If Tenant makes a timely
exception, Landlord shall cause its independent certified public accountant or
shall select and cause another firm with at least five (5) years of experience
in auditing the books and records of commercial office projects to issue a final
and conclusive resolution of Tenant's exception. Tenant shall pay the cost of
such certification as Additional Rent unless Landlord's original annual
Operating Cost Report or Tax Report overstated the amount of Operating Costs or
Taxes, as applicable, by more than five percent (5%).
 
(d)           Miscellaneous. So long as Tenant is in default of any obligation
under this Lease, Tenant shall not be entitled to any refund of any amount from
Landlord. If this Lease is terminated for any reason prior to the annual
determination of Operating Cost Share Rent or Tax Share Rent, either party shall
pay the full amount due to the other within fifteen (15) days after Landlord's
notice to Tenant of the amount when it is determined. Landlord shall not be
obligated to keep amounts paid by Tenant on account of Operating Cost Share Rent
or Tax Share Rent separate from other kinds of Rent or each other, and all such
payments become the property

 
6

--------------------------------------------------------------------------------

 

of Landlord when paid. The provisions of this Section 2 shall survive the
expiration or other termination of this Lease.
 
3.         PREPARATION AND CONDITION OF PREMISES; POSSESSION AND SURRENDER OF
PREMISES.
 
3.1        Condition of Premises. Tenant accepts the Premises in their existing
condition, AS IS, and Landlord shall have no obligation to make any improvements
in or changes to the Premises. Tenant acknowledges that Tenant occupied the
Premises under a sublease with a previous tenant of the Premises for several
months before Tenant executed this Lease and that Tenant is familiar with the
condition of the Premises.
 
3.2        Tenant's Possession, Tenant's taking possession of any portion of the
Premises shall he conclusive evidence that the Premises were in good order,
repair and condition. If Tenant takes possession of any part of the Premises
prior to the Commencement Date for purposes of conducting business, all terms of
this Lease shall apply to such pre-Term possession, and Tenant shall pay Rent
for the period of such pre-Term possession in accordance with the provisions of
Section 2 applicable to the first Lease Year; provided that any waiver of the
obligation to pay Rent or any part thereof and any free-rent period shall not be
applicable before the Commencement Date.
 
3.3         Maintenance. Throughout the Term, Tenant shall maintain the Premises
in their condition as of the Commencement Date, loss or damage caused by the
elements, ordinary wear, and fire and other casualty excepted, and at the
termination of this Lease or of Tenant's right to possession Tenant shall return
the Premises to Landlord in broom-clean condition. To the extent Tenant fails to
perform such obligations, Landlord may, but need not, restore the Premises to
such condition and Tenant shall pay the cost thereof.

 
4.          PROJECT SERVICES.   Landlord shall furnish services as follows:
 
4.1        Heating and Air Conditioning. During the normal business hours of
8:00 a.m. to 6:00 p.m., Monday through Friday, and 8:00 a.m. to 12:00 p.m. on
Saturday, holidays excepted, Landlord shall furnish heating and air conditioning
to provide a comfortable temperature, in Landlord's judgment, for normal
business operations, except to the extent Tenant installs equipment which
adversely affects the temperature maintained by the air conditioning system. If
Tenant installs such equipment, Landlord may install supplemental air
conditioning units in or for the Premises, and Tenant shall pay to Landlord upon
demand as Additional Rent the cost of installation, operation and maintenance
thereof, as reasonably determined or estimated by Landlord. Landlord shall make
commercially reasonable efforts to furnish heating and air conditioning after
business hours if Tenant provides Landlord reasonable prior notice of Tenant's
desire therefore, in which event Tenant shall pay Landlord at Landlord's
then-current hourly rates for the provision of such additional heating or air
conditioning.
 
4.2        Elevators, Landlord shall provide passenger elevator service during
normal business hours to Tenant in common with Landlord and all other tenants.
Landlord shall provide limited passenger service at other times, except in case
of an emergency. Furniture, freight and other large or heavy articles may be
brought into the Building only at times and in the manner
 


 
7

--------------------------------------------------------------------------------

 

reasonably designated by Landlord. Such objects shall be taken to or from the
Premises by freight elevator and Tenant shall pay for freight elevator service
at rates established by Landlord as Additional Rent.
 
4.3        Electricity. Landlord shall provide sufficient electricity to operate
normal office lighting and equipment. Tenant shall not install or operate in the
Premises any electrically operated equipment or other machinery, other than
business machines and equipment normally employed for general office use which
do not require high electricity consumption for operation, without obtaining the
prior written consent of Landlord. If Tenant's equipment consumes electricity in
excess of that which is necessary to operate normal office equipment, such
consumption (including consumption for computer or telephone rooms and special
HVAC equipment) may be submetered by Landlord at Tenant's expense, and Tenant
shall reimburse Landlord as Additional Rent for the cost of its submetered
consumption based upon Landlord's average cost of electricity. Such Additional
Rent shall be in addition to Tenant's obligations pursuant to Section 2. Kb.) to
pay its Proportionate Share of Operating Costs.
 
4.4        Water. Landlord shall furnish hot and cold tap water for drinking and
toilet purposes. Tenant shall pay Landlord for water furnished for any other
purpose as Additional Rent at rates fixed by Landlord. Tenant shall not permit
water to be wasted.
 
4.5        Janitorial Service. Landlord shall furnish janitorial service as
generally provided to other tenants in the Building.
 
4.6        Interruption of Services. If any of the Building equipment or
machinery ceases to function properly, Landlord shall use reasonable diligence
to repair the same promptly. Landlord's inability to furnish, to any extent, the
Project services set forth in this Section 4, or any cessation thereof resulting
from any causes, including without limitation any entry for repairs pursuant to
this Lease, and any renovation or rehabilitation of any area of the Building
shall not render Landlord liable for damages to either person or property or for
interruption or loss to Tenant's business, nor be construed as an eviction of
Tenant, nor entitle Tenant to abatement of any portion of Rent, nor relieve
Tenant from fulfillment of any covenant or agreement hereof. However, in the
event that an interruption of the Project services set forth in this Section 4
is within Landlord's reasonable control and such interruption causes the
Premises to be untenantable for a period of five (5) or more consecutive
business days, monthly installments of Base Rent after such period shall be
abated (determined on a prorated daily basis) until such services are restored.
 
4.7        Access. Landlord shall provide access to the Premises, the Building
and the parking facilities, subject to such security card system as Landlord may
establish from time to time, twenty-four (24) hours per day, seven (7) days per
week.
 
5.        ALTERATIONS AND REPAIRS.
 
5.1       Landlord's Consent and Conditions. Landlord shall have the right to
review and approve or disapprove in Landlord's reasonable judgment (a) all plans
and specifications for the any improvements or alterations to the Premises
proposed to be made by Tenant (the "Work"), (b) Tenant's general contractor for
the Work, and (c) all other material arrangements

 
8

--------------------------------------------------------------------------------

 

with respect to the Work. Landlord may withhold Landlord's approval of work in
Landlord's absolute discretion if the proposed Work would (x) impact the base
structural components or systems of the Building, (y) impact any other tenant's
premises, or (z) be visible from outside the Premises. All Work shall be
performed in strict conformance with the plans and specifications therefore
approved by Landlord. Tenant shall pay for the cost of all Work. All Work shall
be performed in accordance with Landlord's then-current policies, rules and
requirements for tenant construction projects, which policies, rules and
requirements Landlord may establish and modify from time to time. Tenant shall
pay Landlord, as Additional Rent, an administrative fee of five percent (5%) of
the costs of Tenant's Work.
 
5.2        Repair, If any part of the mechanical, electrical or other systems in
the Premises shall be damaged, Tenant shall promptly notify Landlord, and
Landlord shall repair such damage. Tenant shall at its expense make all other
repairs necessary to keep the Premises and Tenant's fixtures and personal
property in good order, condition and repair and in compliance with applicable
Governmental Requirements (defined in Section? below), and to the extent Tenant
fails so to maintain the Premises, Landlord may make such repairs itself.
Landlord may also at any reasonable time make any repairs or alterations which
Landlord deems necessary for the safety or protection of the Project, or which
Landlord is required to make by any court or pursuant to any Governmental
Requirement. Tenant shall pay Landlord on demand, as Additional Rent, 110% of
the costs of all repairs performed by Landlord within the Premises, including
without limitation repairs to clogged drains, leaky faucets or damaged finish
materials, except for repairs to (i) core Building systems enclosed within the
walls of the Building or Premises, (ii) Building standard lighting fixtures or
(iii) portions of the Building that Landlord is required to repair at Landlord
's cost by this SectiQn5.2. Tenant shall pay Landlord on demand, as Additional
Rent, 110% of the costs of repairs performed by Landlord anywhere in the Project
on account of Tenant's default or on account of the misuse or neglect by Tenant
or its employees, invitees, contractors or agents.
 
5.3        No Liens. Tenant has no authority to cause or permit any lien or
encumbrance of any kind to affect Landlord's interest in the Project; any such
lien or encumbrance shall attach to Tenant's interest only. If any mechanic's
lien shall be filed or claim of lien made for work or materials furnished to the
Premises or the Project by, through or under Tenant, then Tenant shall, at its
expense, within ten (10) days thereafter, cause the lien or claim to be
discharged. If Tenant does not timely cause such lien or claim to be discharged,
Landlord may discharge the lien or claim, and the amount paid, as well as
attorney's fees and other expenses incurred by Landlord, shall become Additional
Rent due and payable by Tenant on demand. Landlord shall have no obligation to
investigate or evaluate the validity or merit of such Hen or claim before
discharging it, and the ultimate validity, invalidity or merit of such lien or
claim shall have no effect on Tenant's obligation to pay Landlord's costs of
discharging the same.
 
5.4        Ownership of Improvements. All Work as defined in this Section J.
partitions, hardware, equipment, machinery and all other improvements and all
fixtures, except trade fixtures, constructed in the Premises by either Landlord
or Tenant, including telecommunications cabling and equipment, (i) shall become
Landlord's property upon installation without compensation to Tenant, unless
Landlord consents otherwise in writing, and (ii) shall at Landlord's option
either (a) be surrendered to Landlord with the Premises at the termination of
the Lease or of Tenant's right to possession, or (b) be removed in accordance
with Section.5.5

 
9

--------------------------------------------------------------------------------

 

below (unless Landlord at the time it gives its consent to the performance of
such construction expressly waives in writing the right to require such
removal).
 
5.5        Removal at Termination. At or before the termination of this Lease or
Tenant's right of possession, Tenant shall remove from the Project its trade
fixtures, furniture, moveable equipment and other personal property. If Landlord
gives Tenant notice of Landlord's exercise of its option under Section 5.4 to
require Tenant to remove improvements installed by Tenant in the Premises or
elsewhere on the Project, Tenant shall remove the improvements described in
Landlord's notice by the later of (i) the date of termination of this Lease or
Tenant's right of possession or (ii) ten (10) days after Tenant's receipt of
Landlord's notice. Tenant shall repair all damage caused by the installation or
removal of any of the foregoing items. Landlord shall notify Tenant of its
election to require Tenant to remove any improvements installed by Tenant, if at
all, within 15 business days following the expiration or earlier termination of
the Lease. If Tenant does not timely remove Tenant's property that Tenant is
required to remove, then at Landlord's election, which may be made separately as
to each separate item of property, Tenant shall be conclusively presumed to
have: (i) conveyed such property to Landlord without compensation or (ii)
abandoned such property, and Landlord may retain, dispose of or store any part
thereof in any manner at Tenant's sole cost, without waiving Landlord's right to
claim from Tenant all expenses arising out of Tenant's failure to remove the
property, and without liability to Tenant or any other person. Landlord shall
have no duty to be a bailee of any such personal property. If Landlord elects
abandonment, Tenant shall pay to Landlord, upon demand, any expenses incurred
for disposition. Tenant expressly releases Landlord of and from any and all
claims and liability for damage to or loss of property left by Tenant upon the
Premises at the expiration or other termination of this Lease, and Tenant shall
indemnify Landlord against any and all claims and liability with respect
thereto, including without limitation Landlord's attorneys' fees and costs of
suit.
 
5.6        ADA. Landlord shall be responsible for maintaining the Building and
all of the common areas in the Building (including entrance areas, elevators,
and common area restrooms) in compliance with the Americans with Disabilities
Act ("ADA") and all other legal requirements and shall take such actions from
time to time as shall be necessary in connection therewith; provided that Tenant
shall be responsible for compliance of the Premises with ADA and all other
Governmental Requirements (including any restrooms located within the Premises),
and Landlord shall have no responsibility therefore.
 
5.7        Survival. Tenant's obligations under this Section 5 shall survive the
termination of this Lease.
 
6.          USE OF PREMISES. Tenant shall use the Premises only for general
office purposes. Tenant shall not allow any use of the Premises which will
increase the cost of coverage of Landlord's insurance on the Project. Tenant
shall not allow any inflammable or explosive liquids or materials to be kept on
the Premises or use the Premises in any way that violates the provisions of
Section 27 below or any Governmental Requirement pertaining to Hazardous
Substances. Tenant shall not allow any use of the Premises which would cause the
value or utility of any part of the Premises to diminish or would interfere with
any other tenant or with the operation of the Project by Landlord. Tenant shall
not permit any nuisance or waste upon the Premises, or allow any offensive noise
or odor in or around the Premises. If any governmental

 
10

--------------------------------------------------------------------------------

 

authority shall deem the Premises to be a "place of public accommodation" under
the Americans with Disabilities Act or any other comparable law as a result of
Tenant's use, Tenant shall either modify its use to cause such authority to
rescind its designation or be responsible for any alterations, structural or
otherwise, required to be made to the Building or the Premises under such laws.
Tenant shall not use the Premises for any of the uses for which Landlord has
granted exclusive rights to other Tenants of the Project, including those uses
identified on Appendix C hereto.
 
7.           GOVERNMENTAL REQUIREMENTS AND BUILDING RULES. Tenant shall comply
with all applicable governmental laws, ordinances and regulations ("Governmental
Requirements") applying to its use of the Premises. Tenant shall also comply
with all reasonable rules established for the Project from time to time by
Landlord, Failure by another tenant to comply with the rules or failure by
Landlord to enforce them shall not relieve Tenant of its obligation to comply
with the rules or make Landlord responsible to Tenant in any way. Landlord shall
use reasonable efforts to apply the rules and regulations uniformly with respect
to Tenant and tenants in the Building under leases containing rules and
regulations similar to those applicable to this Lease. In the event Tenant
performs Work in the Premises, Tenant shall comply with the provisions of
Section 5 of this Lease and Landlord's then-current policies, rules and
requirements for tenant construction projects, which policies, rules and
requirements Landlord may establish and modify from time to time.

 
8.           WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE.
 
8.1           Waiver of Claims. To the extent permitted by law, Tenant waives
any claims it may have against Landlord or its officers, directors, employees or
agents for business interruption, any other consequential or exemplary damages,
and any damage to property sustained by Tenant.
 
8.2           Indemnification. Tenant shall indemnify, defend and hold harmless
Landlord and its officers, directors, employees and agents against all claims,
liabilities, and expenses, including reasonable attorney fees and costs,
suffered or claimed by any person, directly or indirectly, based on, arising out
of, or resulting from: (i) any injury to any person or damage to or loss of any
property occurring (x) in the Premises, or (y) in the Project and arising from
the use of the Premises, except to the extent either of the foregoing are caused
solely by the gross negligence or willful misconduct of Landlord; (ii) any act
or omission or negligence of Tenant or any of Tenant's employees or agents; and
(iii) any breach or default by Tenant in the performance of its obligations and
covenants under this Lease, including those provided in Section 27 below.
Tenant's obligations under this Section shall survive the expiration or earlier
termination of this Lease.
 
Except as to any matter for which Tenant is obligated to indemnify Landlord
above, Landlord shall indemnify, defend and hold harmless Tenant and its
officers, directors, employees and agents against all claims, liabilities, and
expenses, including reasonable attorney fees and costs, suffered or claimed by
any person and resulting solely from the gross negligence or willful misconduct
of Landlord or any of Landlord's employees or agents. Landlord's obligations
under this section shall survive the expiration or earlier termination of this
Lease.




 
11

--------------------------------------------------------------------------------

 

8.3      Tenant's Insurance. Tenant shall maintain insurance as follows, with
such other terms, coverages and insurers, as Landlord shall reasonably require
from time to time:
 
(a)           Commercial general liability insurance drawn on an "occurrence"
form, with (a) contractual liability coverage including the indemnification
provisions contained in this Lease, (b) a severability of interest endorsement,
(c) limits of not less than One Million Dollars ($1,000,000) combined single
limit per occurrence, not less than One Million Dollars ($1,000,000) in the
aggregate for bodily injury, sickness or death, and property damage, and
umbrella coverage of not less than One Million Dollars ($1,000,000).
 
(b)           Property insurance against "All Risks" of physical loss covering
an amount not less than the replacement cost of (i) all leasehold improvements
in and to the Premises made at Tenant's expense, (ii) all floor and wall
coverings in the Premises, and (iii) Tenant's trade fixtures, equipment and
other personal property from time to time situated in the Premises. The proceeds
of such insurance shall be used for the repair or replacement of the property so
insured, except that if not so applied or if this Lease is terminated following
a casualty, the proceeds applicable to the leasehold improvements shall be paid
to Landlord and the proceeds applicable to Tenant's personal property shall be
paid to Tenant.
 
(c)           Workers' compensation or similar insurance in form and amounts
required by law and employer's liability coverage in not less than $500,000 per
accident, per employee.
 
Tenant's insurance shall be primary and not contributory to that carried by
Landlord, its agents, or any Mortgagee or Master Lessor. Landlord, and if any,
Landlord's building manager or agent and any Master Lessor or Mortgagee shall be
named as additional insureds with respect to the commercial general liability
insurance required of the Tenant in Section 8.3(a). Landlord may from time to
time designate other persons or entities which Tenant shall cause to be named as
additional insureds of Tenant's insurance policies. The company or companies
writing any insurance which Tenant is required to maintain under this Lease, as
well as the form of such insurance, shall at all times be subject to Landlord's
approval, and any such company shall be licensed to do business in the state in
which the Building is located. Such insurance companies shall have a current
A.M. Best rating of A / VI or better. Landlord, its agents, and employees make
no representation that the limits of liability specified to be carried by Tenant
pursuant to this Section 8.3 are adequate to protect Tenant, and in no event
shall the limits of liability specified herein limit Tenant's liability under
this Lease. If Tenant believes that any of such insurance coverage is
inadequate, Tenant will obtain such additional insurance coverage as Tenant
deems adequate, at Tenant's sole expense.
 
8.4           Insurance Certificates. Tenant shall deliver to Landlord
certificates evidencing all required insurance no later than five (5) days prior
to the Commencement Date and each renewal date. Each certificate shall provide
for thirty (30) days prior written notice of cancellation to Landlord and
Tenant.
 
8.5           Landlord's Insurance. Landlord shall maintain "All-Risk" property
insurance at replacement cost, including loss of rents, on the Building, and
commercial general liability insurance policies covering the common areas of the
Building, each with such terms, coverages
 

 
12

--------------------------------------------------------------------------------

 

and conditions as are normally carried by reasonably prudent owners of
properties similar to the Project.


      8.6       Waiver of Subrogation. Landlord and Tenant agree to obtain and
maintain throughout the term of this Lease endorsements to their respective All
Risk coverage policies waiving the right of subrogation of their insurance
companies against the other party and its agents and employees. Such waiver of
subrogation will be effective with respect to loss or damage occurring only
during such time as Landlord's and Tenant's policies will be in force and effect
with respect to such loss or damage. Such policies will contain a clause or
endorsement to the effect that any such waiver will not adversely affect or
impair such policies or prejudice the right of the waiving party to recover
under such policies.
 
  9.        FIRE AND OTHER CASUALTY.
 
       9.1      Termination.
 
(a)           If a fire or other casualty causes substantial damage to the
Building or the Premises, and insurance proceeds have been made available to
Landlord to repair the damage by the insurer and any Master Lessor or Mortgagee,
then Landlord shall engage an architect to certify within one (1) month of the
casualty to both Landlord and Tenant the amounts of time needed to restore (i)
the Building and (ii) the Premises to tenantability, using standard working
methods.
 
(b)           (1)      If the time certified by such architect with respect to
the Premises exceeds one hundred eighty (180) days from the beginning of the
restoration, or if the restoration would begin during the last eighteen (18)
months of the Lease, then either Landlord or Tenant may terminate this Lease by
giving notice to the other within thirty (30) days of the date Landlord gives
Tenant notice of the architect's certification.
 
    (2)      If the time certified by such architect with respect to the
Building (but not the Premises) exceeds one hundred eighty (180) days from the
beginning of the restoration, or if the restoration would begin during the last
eighteen (18) months of the Lease, Landlord may terminate this Lease by giving
notice to Tenant within thirty (30) days of the date Landlord gives Tenant
notice of the architect's certification.
 
(c)           If insurance proceeds are not made available to Landlord by the
insurer or any Master Lessor or Mortgagee or if the casualty is the Building and
Landlord determines it would be uneconomical to reconstruct or repair the
damage, then Landlord may terminate this Lease by notice to Tenant within thirty
(30) days after the casualty. The termination shall be effective thirty (30)
days from the date of the notice and Rent shall be paid by Tenant to that date,
with an abatement for any portion of the Premises which has been rendered
untenantable by the casualty.
 
9.2       Restoration. If a casualty causes damage to the Building or the
Premises but this Lease is not terminated for any reason, then subject to the
rights of any Mortgagees or Master Lessors, Landlord shall obtain the applicable
insurance proceeds and diligently restore the Building and the Premises to the
extent of such proceeds. Landlord shall have the right to adapt the restoration
of the Premises to comply with Governmental Requirements that are then in

 
13

--------------------------------------------------------------------------------

 

effect. Landlord shall not be required to restore Tenant's personal property or
trade fixtures or any Work performed by or on behalf of Tenant pursuant to
Section 5.1 above. Rent shall be abated on a per diem basis during the
restoration for any portion of the Premises which is untenantable, except to the
extent that Tenant's negligence, breach of this Lease, or intentional conduct
caused the casualty,

 
10.      EMINENT DOMAIN.
 
10.1           Taking. If (i) the entire Premises; (ii) so much of the Premises
as renders the balance unusable by Tenant; or (iii) so much of the Building
apart from the Premises as renders the Premises unusable by Tenant, shall be
taken by condemnation, sale in lieu of condemnation or in any other manner for
any public or quasi-public purpose (collectively "Condemnation"), this Lease
shall terminate on the date that title or possession to the Premises is taken by
the condemning authority, whichever is earlier (the "Date of Taking"). If a
material portion of the Project other than the Premises shall be taken by
Condemnation which does not automatically terminate this Lease pursuant to the
foregoing sentence, Landlord shall have the right, exercisable by written notice
to Tenant delivered by the thirtieth (30th) day after the Date of Taking, to
terminate this Lease. If a portion of the Premises shall be taken by
Condemnation which does not automatically terminate this Lease pursuant to the
first sentence of this Section 10.1. this Lease shall automatically terminate as
to such portion of the Premises taken, if any, on the Date of Taking, Rent
payable hereunder that is computed based on the area of the Premises shall be
adjusted in proportion to the amount of space taken, and Landlord shall have the
right, exercisable by written notice to Tenant delivered within thirty (30) days
after the Date of Taking, to terminate this Lease as to the remainder of the
Premises.
 
10.2           Award. The entire award for a Condemnation of any kind shall
belong to Landlord, and Tenant shall have no right to share in the award, except
that Tenant shall be entitled to independently pursue a separate award relating
to the loss of, or damage to, Tenant's personal property and trade fixtures and
Tenant's relocation costs directly associated with the taking; provided that in
no event shall Tenant's separate award reduce the amount of Landlord's award.
All obligations accrued to the Date of Taking shall be performed by the party
liable to perform said obligations, as set forth herein. Tenant shall have no
claim against Landlord or the award for the value of any unexpired term of this
Lease or otherwise,


      10.3           Temporary Taking. No temporary taking of the Premises or
Building shall terminate this Lease or entitle Tenant to any abatement of the
Rent payable to Landlord under this Lease; provided, further, that any award for
such temporary taking with respect to the Premises shall belong to Tenant to the
extent that the award applies to any time period during the Term and to Landlord
to the extent that the award applies to any time period outside the Term.
 
11.      RIGHTS RESERVED TO LANDLORD. In addition to Landlord's other rights
provided by this Lease or by law, Landlord reserves the following rights, which
Landlord may exercise at any time without liability to the Tenant of any kind,
and Tenant shall comply and cooperate with Landlord in Landlord's exercise of
such rights and Landlord's decisions with respect to such rights:

 
      11.1     Name. To change the name or street address of the Building.

 
14

--------------------------------------------------------------------------------

 

11.2            Signs, To install and maintain any signs on the exterior and in
the interior of the Building. Tenant shall not display any signs anywhere on the
Project, the Building, or in parts of the Premises visible from outside the
Premises.
 
11.3            Window Treatments. To approve, at its discretion, prior to
installation, any shades, blinds, ventilators or window treatments of any kind,
as well as any lighting within the Premises that may be visible from the
exterior of the Building or any interior common area. Tenant shall not install
any such window treatments or lighting unless Landlord has expressly approved
the same.
 
11.4            Keys. To retain and use at any time passkeys to enter the
Premises or any door within the Premises. Tenant shall not alter or add any lock
or bolt.
 
11.5            Access. To have access to inspect the Premises, and to perform
its obligations, or make repairs, alterations, additions or improvements, as
permitted by this Lease,

 
11.6            Preparation for Reoccupancy. To decorate, remodel, repair, alter
or otherwise prepare the Premises for reoccupancy at any time after Tenant
abandons the Premises, without relieving Tenant of any obligation to pay Rent.
 
11.7            Heavy Articles. To approve the weight, size, placement and time
and manner of movement within the Building of any safe, central filing system or
other heavy article of Tenant's property. Tenant shall move its property
entirely at its own risk.

 
11.8            Show Premises. To show the Premises to prospective purchasers,
tenants, brokers, lenders, investors, rating agencies or others at any
reasonable time, provided that Landlord gives prior notice to Tenant and such
showing does not materially interfere with Tenant's use of the Premises.

 
11.9            Relocation of Tenant. To relocate the Tenant, upon thirty days'
prior written notice, from all or part of the Premises (the Old Premises") to
another area in the Project (the "New Premises"), provided that, unless Tenant
otherwise agrees in writing:

 
(a)           the size of the New Premises is at least equal to the size of the
Old Premises;
 
(b)           Landlord pays the reasonable cost of moving the Tenant and
improving the New Premises to the standard of the Old Premises, Tenant shall
cooperate with Landlord in all reasonable ways to facilitate the move, including
supervising the movement of files or fragile equipment, designating new
locations for furniture, equipment and new telephone and electrical outlets, and
determining the color of paint in the New Premises.

 
11.10           Repairs and Alterations. To make repairs or alterations to the
Project and in doing so transport any required material through the Premises, to
close entrances, doors, corridors, elevators and other facilities in the
Project, to open any ceiling in the Premises, or to temporarily suspend services
or use of common areas in the Building. Landlord may perform any such repairs or
alterations during ordinary business hours, except that Tenant may require any
Work in the Premises to be done after business hours if Tenant pays Landlord for
overtime

 
15

--------------------------------------------------------------------------------

 

and any other expenses incurred. Landlord may do or permit any work on any
nearby building, land, street, alley or way.

 
11.11         Landlord's Agents. If Tenant is in default under this Lease,
possession of Tenant's funds or negotiation of Tenant's negotiable instrument by
any of Landlord's agents shall not waive any breach by Tenant or any remedies of
Landlord under this Lease.
 
11.12         Building Services. To install, use and maintain through the
Premises, pipes, conduits, wires and ducts serving the Building, provided that
such installation, use and maintenance does not unreasonably interfere with
Tenant's use of the Premises,
 
11.13          Other Actions. To take any other action which Landlord deems
reasonable in connection with the operation, maintenance or preservation of the
Building.
 
12.      TENANT'S DEFAULT.

 
      12.1           Events of Default. Any of the following shall constitute an
Event of Default:
 
(a)           Rent Default. Tenant fails to pay when due any payment of Rent and
such failure is not cured within 3 days after receipt of written notice from
Landlord; provided, however, that if Tenant twice in one Lease Year fails to pay
Rent when due and is notified of such failure by Landlord, any subsequent
failure by Tenant to pay Rent when due during such Lease Year shall
automatically be an Event of Default without notice or opportunity to cure; or
 
(b)           Specific Default. Tenant defaults in any of its obligations under
Sections 5.3 (No Liens), 18 (Assignment and Sublease); 20 (Estoppel
Certificate); or 27 (Hazardous Substances) of this Lease; or

 
(c)           Other Performance Default. Tenant fails to keep and perform any
covenant or obligation to Landlord under this Lease other than as specifically
described in Sections; 12.1(a) and 12J(b) above, and, in the case of only the
first two (2) such failures during the Term of this Lease, such failure
continues uncured for 10 days after written notice thereof is given to Tenant,
or if any such failure would reasonably require more than 10 days to cure,
Tenant fails to commence curing within the 10-day notice period or fails
thereafter promptly, effectively, and continuously to proceed with the cure of
such failure, or fails to complete such cure within 60 days after Landlord's
notice, or, if any such failure is inherently incurable, after 10 days' written
notice by Landlord; or
 
(d)           Credit Default. Any of the following events occurs:
 
(1)      Tenant commences any proceeding under any law relating to bankruptcy,
insolvency, reorganization or relief of debts, or seeks appointment of a
receiver, trustee, custodian or other similar official for the Tenant or for any
substantial part of its property, or any such proceeding is commenced against
Tenant and either remains undismissed for a period of thirty days or results in
the entry of an order for relief against Tenant which is not fully stayed within
seven days after entry;

 
16

--------------------------------------------------------------------------------

 

(2)           Tenant becomes insolvent or bankrupt, does not generally pay its
debts as they become due, or admits in writing its inability to pay its debts,
or makes a general assignment for the benefit of creditors;
 
(3)           Any third party obtains a levy or attachment under process of law
against Tenant's leasehold interest; or
 
(e)      Vacation or Abandonment Default. Tenant vacates or abandons the
Premises.
 
12.2    Cure. Any cure period provided by statute shall be deemed to run
concurrently with any cure period provided for herein. Notwithstanding any cure,
Tenant shall be liable to Landlord for interest and costs in accordance with the
terms of Section 13.7 below, any applicable late charges under Section 13.8
below and any damage actually suffered by Landlord for any breach or failure to
perform by Tenant hereunder.
 
13.      LANDLORD REMEDIES. Upon the occurrence of an Event of Default, Landlord
shall have the option to pursue any one or more of the remedies available at
law, in equity, or under this Lease, without any further notice or demand
whatsoever, including without limitation the remedies set forth in the following
Sections 13.1. 13.2, and I3..3:
 
13.1    Terminate Lease. Landlord may terminate this Lease, effective at such
time as may be specified by notice to Tenant, in which event:
 
(a)           Tenant shall remain liable to Landlord for all obligations under
this Lease accruing through the time of termination including the full amount of
the current month's installment of Rent (unless previously paid), which shall
immediately become due and payable, together with any arrears unpaid.
 
(b)           Landlord may, with or without process of law, reenter upon and
take possession of the Premises.
 
(c)           Landlord may at Tenant's expense, at any time Landlord is entitled
to possession of the Premises, remove and store such goods, chattels, fixtures,
trade fixtures, and equipment of Tenant as are in the Premises in any manner
Landlord may, in its discretion, determine, and Landlord shall have no liability
to Tenant for such removal and storage, and Tenant shall reimburse Landlord for
all costs incurred by Landlord in connection therewith.
 
(d)           Landlord may recover from Tenant as damages, for the loss of
income of Landlord expected to be derived from the Lease, the amounts (if any)
by which (i) the Rent which would have been payable under this Lease exceeds
(ii) the remainder obtained when all of Landlord's Reletting Costs, as
hereinafter defined, which have not been paid by Tenant to Landlord are deducted
from the payments (if any) received by Landlord from reletting the Premises.
Such amounts shall be payable on the first day of each month during the period
which would have constituted the unexpired portion of the Term had it not been
terminated. As used herein, "Reletting Costs" shall mean all costs and expenses,
including, without limitation, reasonable attorneys' fees, brokerage or other
commissions, costs of repair or remodeling of the Premises, of subdividing the
Premises, or of combining all or any portion or portions of the

 
17

--------------------------------------------------------------------------------

 

Premises with other premises in any manner Landlord shall deem appropriate,
lease assumption costs, and the costs of other tenant inducements, which
Landlord may incur in connection with any reletting of the Premises pursuant to
this Section 13.
 
(e)           Landlord may, at its option, at any time, declare immediately due
and payable the unamortized portion of any improvement allowance and other
out-of-pocket costs (including without limitation brokerage commissions)
incurred by Landlord in connection with this Lease, all of which shall, upon
such declaration, immediately be due and payable in full by Tenant. Such
amortization shall be computed on a straight-line basis over the Term of the
Lease with interest at the rate of 9% per annum beginning with the first full
calendar month of the Term, but without payments being amortized during any part
of the Term in which Rent may be abated. To the extent any portion of such
unamortized costs is paid by Tenant pursuant to this Subsection, such portion
shall be excluded from the amount of Rent which would have been otherwise
payable hereunder for purposes of calculating Landlord's damages under this
Section 13.
 
(f)           Landlord may recover from Tenant, as damages, a lump sum which is
the remainder obtained when the amount determined pursuant to the following
Subsection (1) is subtracted from the amount determined pursuant to the
following Subsection (2).
 
(1)           The Rent which would have been payable under this Lease from the
effective date of termination through the date on which the Term would have
expired had this Lease not been terminated, reduced to present value by the per
annum rate which is one percent per annum higher than the then-current discount
rate of the Federal Reserve Bank in San Francisco (the "PV Rate"), compounded
annually,
 
(2)           The present value, calculated by applying the PV Rate thereto,
compounded annually, of the fair rental value of the Premises from the effective
date of termination through the date on which the Term would have expired had
the Lease not been terminated, less the Reletting Costs incurred by Landlord
which have, as of such effective date, not yet been paid by Tenant to Landlord,
also adjusted to present value at such rate.
 
13,2    Termination of Possession Without Terminating Lease. Landlord, may,
without terminating this Lease, terminate Tenant's right to possession of the
Premises, in which event:
 
(a)      Landlord may, with or without process of law, retake possession of the
Premises.

 
(b)           Landlord may remove and deal with Tenant's goods, chattels,
fixtures, trade fixtures, equipment, and other property as permitted by Section
13.1 (c).
 
(c)           Tenant's obligations under this Lease (including the obligation to
pay Rent on the dates specified in this Lease) shall continue unaffected for the
Term or until such earlier time as Landlord may, at its option, elect to
terminate this Lease which Landlord may, at its option, do at any time.

 
18

--------------------------------------------------------------------------------

 

(d)           Without being deemed to have elected to terminate this Lease,
Landlord may relet the Premises in accordance with Section 1.3.5 below for the
account of Tenant, in the name of Landlord or in the name of Tenant on such
terms and conditions and to such tenants as Landlord may, in its discretion,
determine. Landlord shall be entitled to remodel and repair the Premises, to
subdivide the Premises, or to combine all or any portion or portions of the
Premises with other premises in any manner which Landlord shall deem appropriate
in order to accomplish such reletting; and Tenant shall reimburse Landlord, on
demand, for all costs and expenses in connection with such repair or remodeling
and reletting. Notwithstanding Landlord's recovery of possession and
notwithstanding any reletting, Tenant shall continue to pay all Rent provided
for herein as and when it comes due, less the net proceeds received by Landlord
from any reletting; provided that, if the proceeds of reletting exceed the
amount due from Tenant, on or before the 15th day of each month, Landlord shall
refund to Tenant any amount by which the Rent paid by Tenant through such date,
when added to the amount, if any, recovered by Landlord through any reletting of
the Premises through such date, reduced by all Reletting Costs for which Tenant
has not paid Landlord, and reduced by all amounts Landlord has previously
refunded to Tenant under this Subsection, and reduced by any other amounts
Tenant owes Landlord under this Lease, exceeds the Rent due under this Lease
through such date. Tenant shall reimburse Landlord upon demand for all Reletting
Costs and any other costs and expenses which Landlord may incur in connection
with recovery of possession or repair of the Premises.
 
(e)           Landlord may, at its option, at any time, declare immediately due
and payable the unamortized portion of any improvement allowance and other
out-of-pocket costs (including without limitation brokerage commissions)
incurred by Landlord in connection with this Lease, all of which shall, upon
such declaration, immediately be due and payable in full by Tenant. Such
amortization shall be computed on a straight-line basis over the Term of the
Lease with interest at the rate of 9% per annum beginning with the first full
calendar month of the Term, but without payments being amortized during any part
of the Term in which Rent may be abated. To the extent any portion of such
unamortized costs is paid by Tenant pursuant to this Subsection, such portion
shall be excluded from the amount of Rent which would have been otherwise
payable hereunder for purposes of calculating Landlord's damages under this
Section 13.
 
(f)           In the event Landlord proceeds under this Section 13.2. Landlord
may at any time terminate this Lease by notice to Tenant. Such termination shall
have the effect specified in Section 13.1 and Landlord shall be entitled to all
remedies under Section 13.1 upon termination.
 
13.3     General Remedies. Regardless of whether Landlord elects to terminate
the Lease pursuant to Section 13.1, to terminate Tenant's right of possession
pursuant to Section 13.2, or to take no immediate action with respect to
Tenant's possession, Landlord shall have the following remedies:
 
(a)           Landlord may continue to collect Rent as it comes due under the
Lease.
 
(b)           Landlord may bring separate or consolidated actions from time to
time to collect any one or more delinquent installments or payments of Rent due
under this Lease or to

 
19

--------------------------------------------------------------------------------

 

enforce any right or remedy provided under this Lease or otherwise available at
law or in equity; provided that Landlord shall not be entitled to accelerate or
advance to a date before they would otherwise come due any of Tenant's
obligations under this Lease except pursuant to Sections 13.1(e), 13,I(f),
13.2(e). or as otherwise specifically and expressly provided in this Lease,
 
(c)      Landlord may (but shall not be obligated to) perform any act that
Tenant shall be required and shall fail to perform hereunder. Landlord's
performance shall not constitute a waiver or cure of Tenant's default or release
Tenant from any of its obligations relative thereto. All sums paid or costs
incurred by Landlord in so performing such acts under this Section 13. together
with interest thereon at the Default Rate from the date such payment was made or
such cost was incurred by Landlord, shall be payable by Tenant to Landlord on
demand as Additional Rent.
 
13.4           Remedies Cumulative. No reference to or exercise of any specific
right or remedy by Landlord shall prejudice or preclude Landlord from exercising
or invoking any other remedy in respect thereof, whether allowed at law or in
equity or expressly provided for herein, except to the extent, if any, expressly
limited by the provisions of this Lease. No such remedy shall be exclusive or
dependent upon any other such remedy, but either party may from time to time
exercise any one or more of such remedies independently or in combination.
Acceptance of payment by Landlord after commencement of a legal proceeding or
final judgment shall not affect such proceeding or judgment. Landlord may
advance such monies and take such other actions for Tenant's account as
reasonably may be required to cure or mitigate any default by Tenant. Tenant
shall immediately reimburse Landlord for any such advance, and such sums shall
bear interest at the default interest rate until paid.
 
13.5           Landlord's Obligations Regarding Reletting. Landlord shall have
no duty to attempt to mitigate its damages by retaking and reletting the
Premises; provided that, if Landlord retakes possession of the Premises under
either Section 13.1 or Section 13.2. Landlord shall use good faith reasonable
efforts to relet the Premises, subject to the following terms, conditions and
limitations:
 
(a)           Any reletting of the Premises shall be on the terms and conditions
determined by Landlord in its reasonable good faith discretion and to such
tenants as Landlord shall approve in its reasonable good faith discretion.
Without limiting the generality of the foregoing, Tenant acknowledges that, in
reletting the Premises, Landlord may legitimately consider the effect of any
such reletting on the Building and on any other buildings owned by Landlord or
any other person or entity controlling, controlled by, or under common control
with Landlord, or otherwise affiliated with Landlord (which parties are referred
to in this Section 13 collectively as "Landlord Affiliates"), and, therefore,
may decide not to lease the Premises at rates which are lower than Landlord is
otherwise endeavoring to maintain in the Building, or at rates which are lower
than the rate that Landlord believes to be appropriate for the Premises.
 
(b)           Tenant recognizes that Landlord and Landlord's Affiliates
currently and in the future may have vacant space in the Building and other
buildings and may in the future also have vacant space in new projects in
competition with the Premises. In no event shall Landlord be obligated to use
any effort to relet the Premises in preference to leasing any such other vacant
space then available for leasing by Landlord or any of Landlord's Affiliates.
Landlord shall not

 
20

--------------------------------------------------------------------------------

 

be deemed to have failed to mitigate damages solely on account of the leasing of
other space which Landlord or Landlord's Affiliates have available instead of
the reletting of the Premises.
 
13.6           Termination of Subleases and Other Arrangements. Whether or not
Landlord elects to terminate this Lease on account of any Event of Default by
Tenant, and subject to Landlord's duty to attempt to mitigate its damages as
provided herein, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord's sole
discretion, succeed to Tenant's interest in such subleases, licenses,
concessions or arrangements. In the event of Landlord's election to succeed to
Tenant's interest in any such subleases, licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder, except that amounts actually received by Landlord thereunder shall
be credited against any amounts payable by Tenant hereunder.
 
13.7           Interest and Costs. Tenant shall pay monthly to Landlord interest
at a rate (the "Default Rate") equal to the lesser of 1.5% per month or the
maximum rate permitted by applicable law, on all amounts required to be paid
under this Lease from the due date for payment thereof (without grace) until the
same is fully paid and satisfied; provided that, in the event of the existence
of a good faith dispute between Landlord and Tenant with regard to any amount
payable by Tenant under this Lease, which amount does not constitute Base Rent
or Operating Costs, if it is finally determined that an amount is payable by
Tenant to Landlord, Tenant shall promptly pay such amount to Landlord, together
with interest thereon from the date such amount was originally due until fully
paid at a per annum rate equal to the sum of (i) 2% per annum plus (ii) the per
annum prime lending rate from time to time announced by Wells Fargo Bank, N.A.
or its successor, or, if Wells Fargo Bank, N.A. or its successor ceases to
report such a prime lending rate, the per annum prime lending rate of another
national bank doing business in Colorado designated by Landlord (the 'Prime
Rate"). Tenant shall indemnify Landlord against all costs and charges (including
reasonable attorneys' fees) incurred in enforcing payment thereof. In the event
of the existence of a good faith dispute between Landlord and Tenant concerning
the applicability of any provision of this Lease providing for an abatement of
Rent, or any portion thereof, Tenant shall nonetheless continue to pay such Rent
to Landlord and, if it is finally determined that any amount actually paid by
Tenant to Landlord was subject to abatement, such amount shall be repaid by
Landlord to Tenant together with interest thereon from the date of Landlord's
receipt of such amount until fully paid at a per annum rate equal to the sum of
2% per annum plus the Prime Rate.
 
13.8                     Late Charges. In addition to default interest under
Action 13,7. payments of any amount required to be paid under this Lease by
Tenant which are not received by Landlord by the 5th day after the date they are
due shall be subject to a late charge of 5% of the amount due. If Landlord does
not receive any payment of Rent on or before the dates set forth in this Lease
on more than two occasions in any Lease Year, then in addition to the late
charges provided above, Tenant shall pay a habitual late charge of 5% for every
payment received by Landlord after the first day of each subsequent month, until
all payments of Rent have been received by Landlord on or before the first day
of every subsequent month for at least 12 consecutive months. Tenant
acknowledges that late payments will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which would be impossible or
extremely difficult to ascertain. Those

 
21

--------------------------------------------------------------------------------

 

costs include processing and accounting charges, interest and late charges
imposed by Mortgagees or Master Lessors, and other general and administrative
expenses. Tenant agrees that the late charges and interest contemplated by this
Section represent a fair and reasonable estimate of the costs which Landlord
will incur as a result of any such late payments by Tenant. Acceptance of late
charges and interest by Landlord shall not constitute a waiver of Tenant's
default with respect to any overdue amount, or prevent Landlord from exercising
any other rights or remedies under this Lease.
 
13.9    WAIVER OF TRIAL BY JURY. Landlord and Tenant hereby waive trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant's use
or occupancy of the Premises, any claim of injury or damage, or the enforcement
of any remedy under any statute, emergency or otherwise.
 
14.        ATTORNEYS' FEES AND COSTS OF SUIT.
 
14.1           Attorneys' Fees and Costs. If Tenant or Landlord commences any
action or other proceeding against the other arising out of or relating to this
Lease or the Premises, the party, if any, prevailing on the more substantial
part of its claims and defenses shall be entitled to recover from the other
party its attorneys' fees and costs of suit in addition to any other relief,
irrespective of whether the action or other proceeding is prosecuted to
judgment. In addition, Tenant shall reimburse Landlord, upon demand, for all
reasonable attorneys' fees and costs incurred in collecting Rent or otherwise
seeking enforcement against Tenant, and/or its sublessees and assigns, of
Tenant's obligations under this Lease.
 
14.2           Indemnification. Should Landlord be made a party to any
litigation instituted by Tenant against a party other than Landlord, or by a
third party against Tenant, Tenant shall indemnify, hold harmless and defend
Landlord from any and all loss, cost, liability, damage or expense incurred by
Landlord, including attorneys' fees and costs of suit, in connection with the
litigation.
 
15.         SURRENDER. Upon termination of this Lease or Tenant's right to
possession, Tenant shall return the Premises to Landlord in good order and
condition, ordinary wear and casualty damage excepted. If Landlord requires
Tenant to remove any alterations, then Tenant shall remove the alterations in a
good and workmanlike manner and restore the Premises to its condition prior to
their installation.
 
16.         HOLDOVER, Tenant shall have no right to holdover possession of the
Premises after the expiration or termination of this Lease without Landlord's
prior written consent, which consent may be withheld in Landlord's sole and
absolute discretion. If Tenant retains possession of any part of the Premises
after the Term with consent of Landlord, Tenant shall become a month-to-month
tenant for the entire Premises upon all of the terms of this Lease (except those
that are inconsistent with month-to-month tenancy), except that Tenant shall pay
Base Rent at 150% of the rate for Base Rent in effect immediately prior to such
holdover, computed on a monthly basis for each full or partial month Tenant
remains in possession. If Tenant retains possession of any part of the Premises
after the Term without consent of Landlord, Tenant shall become tenant at
sufferance for the entire Premises upon all of the terms of this Lease (except

 
22

--------------------------------------------------------------------------------

 

those that are inconsistent with tenancy at sufferance), except that Tenant
shall pay Base Rent at 150% of the rate for Base Rent in effect immediately
prior to such holdover, computed on a monthly basis for each full or partial
month Tenant remains in possession. Tenant shall also pay Landlord all of
Landlord's direct and consequential damages resulting from Tenant's holdover. No
acceptance of Rent or other payments by Landlord under these holdover provisions
shall operate as a waiver of Landlord's right to regain possession of the
Premises or any of Landlord's other rights or remedies.
 
17.      SUBORDINATION TO GROUND LEASES AND MORTGAGES.
 
17.1           Subordination. This Lease, and the rights of Tenant hereunder,
are and shall be subject and subordinate to the interests of (i) all present and
future ground leases and master leases (collectively, "Superior Leases") of all
or any part of the Project; (ii) present and future mortgages and deeds of trust
encumbering all or any part of the Project (collectively, "Mortgages"); (iii)
all past and future advances made under any such Mortgages; and (iv) all
renewals, modifications, replacements and extensions of any such Superior Leases
or Mortgages; provided, however, that any lessor under any such Superior Lease
(each, a "Master Lessor") or any mortgagee or beneficiary under any such
Mortgage (each, a "Mortgagee") shall have the right, at any time and from time
to time, to elect, by written notice given to Tenant, to have this Lease made
superior in whole or in part to any such Superior Lease or Mortgage or to
subordinate this Lease to any such Superior Lease or Mortgage, Within ten (10)
days of delivery of any request by Landlord or any Master Lessor or Mortgagee,
Tenant shall execute, acknowledge and deliver any instruments reasonably
requested to effect and confirm the subordination of this Lease to any such
Superior Lease and/or Mortgages or to effect and confirm that this Lease is
superior thereto.
 
17.2           Attornment. If requested to do so, Tenant shall attorn to and
recognize as Tenant's landlord under this Lease any Master Lessor or Mortgagee
or foreclosure purchaser taking title to the Building by reason of the
termination of any Superior Lease or the foreclosure of any Mortgage (such
Master Lessor, Mortgagee or foreclosure purchaser shall herein be called a
"Successor"), and Tenant shall, within ten (10) days of delivery of any request
by the Successor, execute any documents reasonably requested by any such
Successor to evidence the attornment described in this Section 17.2.
 
17.3           Exceptions. If Tenant becomes the direct tenant of a Successor
pursuant to Section 17,1 or 17.2., and if the Successor is not under common
ownership or control with the Person that constituted Landlord immediately prior
to such Successor's becoming Tenant's landlord, then the Successor shall not be:
 
(a)           liable for any act or omission of any prior landlord (including,
without limitation, the then defaulting landlord), except to the extent such act
or omission continues after the date that the Successor succeeds to Landlord's
interest in this Lease, or
 
(b)           subject to any defenses or offsets that Tenant has against any
prior landlord (including, without limitation, the then defaulting landlord), or

 
23

--------------------------------------------------------------------------------

 

(c)      bound by any payment of Rent that Tenant has made to any prior landlord
(including, without limitation, the then defaulting landlord) more than thirty
(30) days in advance of the date that such payment is due, unless the Successor
actually receives or approves such payment, or
 
(d)      bound by any obligation to make any payment to or on behalf of Tenant,

 
(e)           responsible for the making of repairs in or to the Premises or
Project in the case of damage or destruction to the Premises or Project or any
part thereof due to fire or other casualty or by reason of condemnation unless
Successor is obligated under Section 9 or 10 to make such repairs and Successor
receives insurance proceeds or condemnation awards sufficient to finance the
completion of such repairs.
 
(f)           bound by any amendment or modification of this Lease made without
the consent of the Successor, or
 
(g)           liable for any security deposit or other money of Tenant held by a
prior landlord except to the extent such sums are actually received by the
Successor from such prior landlord.
 
17.4    Notice and Right to Cure. Tenant agrees to send by certified mail to any
Mortgagee or Master Lessor identified in any written notice from Landlord to
Tenant a copy of any notice of default sent by Tenant to Landlord, Landlord
shall have 30 days to cure such default, or if it cannot be cured within 30
days, then such additional tune as is necessary to cure such default. If
Landlord fails to cure such default within the required time period under this
Lease, but the Mortgagee or Master Lessor begins to cure within ten (10)
business days after such period and proceeds diligently to complete such cure,
then the Mortgagee or Master Lessor shall have such additional time as is
necessary to complete such cure, including any time necessary to obtain
possession if possession is necessary to cure, and Tenant shall not begin to
enforce its remedies so long as the cure is being diligently pursued.
 
18.        ASSIGNMENT AND SUBLEASE.
 
18.1    In General. Tenant shall not, without the prior written consent of
Landlord in each case, (i) make or allow any assignment or transfer, by
operation of law or otherwise, of any part of Tenant's interest in this Lease,
(ii) sublet any part of the Premises or modify an existing sublease, (iii) grant
any security interest in Tenant's leasehold interest in the Premises or (iv)
permit anyone other than Tenant and its employees to occupy any part of the
Premises (collectively or individually, a 'Transfer"). Tenant shall remain
primarily liable for all of its obligations under this Lease, notwithstanding
any Transfer, whether or not permitted hereunder. No consent granted by Landlord
shall be deemed to be a consent to any subsequent Transfer. Any Transfer made
without Landlord's prior written consent shall be void. If Tenant shall assign
this Lease or sublet the Premises in its entirety, any rights of Tenant to renew
this Lease, extend the Term or lease additional space in the Project shall be
extinguished thereby and shall not be transferred to the assignee or subtenant,
all such rights being personal to the Tenant named herein.

 
24

--------------------------------------------------------------------------------

 

18.2            Landlord's Consent. Unless Landlord exercises Landlord's right
under Section 18.8 below to recapture the portion of the Premises proposed to be
Transferred, Landlord shall not unreasonably withhold its consent to any
proposed Transfer. It shall be reasonable for Landlord to withhold its consent
to any Transfer if (i) an Event of Default or circumstances that would be an
Event of Default with the passing of time, the giving of notice, or both then
exist under this Lease, (ii) the proposed assignee, subtenant or other party
acquiring an interest in this Lease or the Premises (in each case, a
'Transferee") is a tenant in the Project or an affiliate of such a tenant or a
party that Landlord or any employee or agent of Landlord has identified as a
prospective tenant in the Project, (iii) the financial responsibility, nature of
business, and character of the proposed Transferee are not all satisfactory to
Landlord (even though the same may be equal to or better than those of Tenant)
in Landlord's reasonable judgment, (iv) in the reasonable judgment of Landlord
the purpose for which the Transferee intends to use the Premises (or a portion
thereof) is not in keeping with Landlord's standards for the Building or are in
violation of the terms of this Lease or any other leases in the Project, (v) the
proposed assignee or subtenant is a government entity, or (vi) the proposed
Transfer is of less than the entire Premises or for less than the remaining Term
of the Lease. The foregoing list shall not exclude any other reasonable basis
for Landlord to withhold its consent.
 
18.3            Procedure; Information. Tenant shall notify Landlord of any
proposed Transfer at least thirty (30) days prior to its proposed effective
date. The notice shall include the name and address of the proposed Transferee,
its corporate affiliates in the case of a corporation, its members in the case
of a limited liability company, and its partners in a case of a partnership, an
execution copy of the proposed assignment or sublease, and sufficient additional
information to permit Landlord to determine the financial responsibility and
character of the proposed Transferee and its owners. Tenant shall promptly
provide to Landlord any other information that Landlord reasonably requests
regarding any proposed Transfer.
 
18.4           Express Assumption Required. No Transfer of this Lease shall be
effective unless the Transferee delivers to Landlord a fully executed assumption
of Tenant's obligations under this Lease in form satisfactory to Landlord (which
assumption may be incorporated into the instrument of assignment or sublease)
and all other conditions to such Transfer provided herein have been satisfied.
 
18.5           Change of Management or Ownership. For the purposes of this
Lease, a direct or indirect transfer of more than a fifty percent (50%)
beneficial interest in Tenant or in any party directly or indirectly controlling
Tenant ("controlling" meaning ownership of more than fifty (50%) percent of the
voting equity interests in the party in question, measured by the proportionate
voting rights appurtenant to such interests), whether such transfer occurs at
one time or in a series of related transactions, and whether of stock,
partnership interest or otherwise, is deemed an assignment of this Lease;
provided, however, that this Section 18.5 shall not apply if Tenant is a
corporation whose stock is traded on a recognized security exchange or over-the-
counter market.
 
18.6            Excess Payments and Subtenant Payments. If Tenant shall assign
this Lease or sublet any part of the Premises for consideration in excess of the
pro-rata portion of Rent applicable to the space subject to the assignment or
sublease, then Tenant shall pay to Landlord as Additional Rent 50% of any such
excess immediately upon receipt. If an Event of Default



 
25

--------------------------------------------------------------------------------

 

occurs, Landlord may require that all sublease payments be made directly to
Landlord, in which event Landlord shall credit such payments received by
Landlord against Tenant's obligation to pay Rent.
 
18.7           Landlord's Costs. Tenant shall pay to Landlord, within thirty
(30) days after demand therefore, all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys' fees and
disbursements) incurred by Landlord in connection with any proposed Transfer for
which Landlord's consent is required.
 
18.8           Recapture. Landlord may, by giving written notice to Tenant
within thirty (30) days after receipt of Tenant's notice of intent to make a
Transfer, terminate this Lease with respect to the space described in Tenant's
notice, as of the effective date of the proposed Transfer, in which event all
obligations under this Lease as to such space shall expire as of such date
except as to any obligations that expressly survive any termination of this
Lease. Tenant's right to assign the Lease or sublet all or any portion of the
Premises is subject to Landlord's right to recapture the Premises under this
Section 18,8.
 
18.9           Effect of Termination, The termination of this Lease shall, at
Landlord's option, which may be exercised separately with respect to each
sublease or subtenancy, either terminate such sublease or subtenancy or operate
as an assignment thereof to Landlord.

 
19.         CONVEYANCE BY LANDLORD. If Landlord shall at any time transfer its
interest in the Project or this Lease, Landlord shall be released of any
obligations occurring after such transfer, except the obligation to return to
Tenant any security deposit not delivered to its transferee, and Tenant shall
look solely to Landlord's successors for performance of such obligations. Tenant
shall fully and completely attorn to and recognize each such successor as the
successor Landlord hereunder. This Lease shall not otherwise be affected by any
such transfer.
 
20.           ESTOPPEL CERTIFICATE.
 
20.1           Duty to Provide, Tenant shall, within ten (10) business days of
receiving a request from Landlord or any Master Lessor or Mortgagee, execute,
acknowledge in recordable form, and deliver to the requesting party or its
designee a certificate stating, subject to a specific statement of any
applicable exceptions, that the Lease as amended to date is in rail force and
effect, that the Tenant is paying Rent and other charges on a current basis, and
that to the best of the knowledge of the Tenant, the Landlord has committed no
uncured defaults and has no offsets or claims. The certifying party may also be
required to state the date of commencement of payment of Rent, the Commencement
Date, the Termination Date, the Base Rent, the current Operating Cost Share Rent
and Tax Share Rent estimates, the status of any improvements required to be
completed by Landlord, the amount of any security deposit, and such other
matters as may be reasonably requested. It is intended that any such certificate
delivered by Tenant may be relied upon by Landlord, any Master Lessor,
Mortgagee, prospective mortgagee or prospective purchaser of the Project.


 
20.2           Tenant's Failure to Deliver. Tenant acknowledges that it may be
difficult, if not impossible, for Landlord to sell or finance the Building
without such an estoppel certificate from Tenant and that Landlord would not
enter into this Lease without Tenant's agreement to provide

 
26

--------------------------------------------------------------------------------

 

such an estoppel certificate. Tenant's failure to deliver any estoppel
certificate in the time and manner provided herein shall constitute an Event of
Default under Section 1.2. Kb). Tenant shall also pay any damages incurred by
Landlord as a result of Tenant's failure (including costs or damages resulting
from a lost sale or financing). Tenant's failure to timely execute and deliver
such estoppel certificate will be conclusive upon Tenant that this lease is in
full force and effect, without modification except as may be represented by
Landlord, that there are no uncured defaults in Landlord's performance, and that
not more than one month's Base Rent has been paid in advance,
 
21.           SECURITY DEPOSIT. Tenant shall deposit with Landlord on the date
of this Lease, security for the performance of all of its obligations in the
amount set forth on the Schedule. If Tenant defaults under this Lease, Landlord
may use any part of the Security Deposit to make any defaulted payment, to pay
for Landlord's cure of any defaulted obligation, or to compensate Landlord for
any loss or damage resulting from any default. To the extent any portion of the
deposit is used, Tenant shall within five (5) days after demand from Landlord
restore the deposit to its full amount. Landlord may keep the Security Deposit
in its general funds and shall not be required to pay interest to Tenant on the
deposit amount. If Tenant shall perform all of its obligations under this Lease
and return the Premises to Landlord at the end of the Term, Landlord shall
return all of the remaining Security Deposit to Tenant within sixty (60) days
after the end of the Term. The Security Deposit shall not serve as an advance
payment of Rent or a measure of Landlord's damages for any default under this
Lease. If Landlord transfers its interest in the Project or this Lease, Landlord
may transfer the Security Deposit to its transferee. Upon such transfer,
Landlord shall have no further obligation to return the Security Deposit to
Tenant, and Tenant's right to the return of the Security Deposit shall apply
solely against Landlord's transferee.
 
22.           FORCE MAJEURE. Landlord shall not be in default under this Lease
to the extent Landlord is unable to perform any of its obligations on account of
any strike or labor dispute, energy shortage, governmental pre-emption or
prescription, national emergency, or any other cause of any kind beyond the
reasonable control of Landlord ("Force Majeure").
 
23.           NOTICES. All notices, consents, approvals and similar
communications to be given by one party to the other under this Lease, shall be
in writing and shall be delivered by certified or registered mail, return
receipt requested, or by commercial courier or hand delivery to the following
address:
 
    Landlord. To Landlord as follows:

 
            HTD-Ptarmigan Place, LLC
            c/o Hamilton Partners
            Attn: Robert Klauseger
            300 Park Boulevard, Suite 500
            Itasca, Illinois 60143-2636

 
27

--------------------------------------------------------------------------------

 

with a copy to:
            Hamilton-Titan Partners, LLC
            Attn: Stuart R. Davis
            4700 S. Syracuse Street, Suite 375
            Denver, CO 80237
 
and a copy to:
            Hamilton-Titan Partners, LLC
            Attn: Property Management
            3773 Cherry Creek North Drive, Suite 270
         Denver, Colorado 80209
 
or to such other person at such other address as Landlord may designate by
notice to Tenant. Tenant. To Tenant as follows:
 
            XEDAR Corporation
            8310 South Valley Highway Suite 220
            Englewood,CO80112
            Attn: Steven Bragg, CFO
 
or to such other person at such other address as Tenant may designate by notice
to Landlord; provided that notices to Tenant may be validly delivered to Tenant
at the Premises, Notices shall be deemed received when delivered by the method
provided above or when delivery is refused.
 
24.           QUIET POSSESSION. So long as Tenant shall perform all of its
obligations under this Lease, Tenant shall enjoy peaceful and quiet possession
of the Premises against any party claiming through the Landlord.
 
25.           REAL ESTATE BROKERS. Tenant and Landlord each represents that it
did not deal with any broker or finder in connection with this Lease other than
the Landlord's Broker and Tenant's Broker identified in the Schedule. Landlord
will pay Landlord's Broker a commission pursuant to a separate agreement between
Landlord and Landlord's Broker, and Landlord's Broker will pay Tenant's Broker,
if any, a portion of such commission pursuant to a separate agreement between
Landlord's Broker and Tenant's Broker. Landlord shall indemnify Tenant against
any liability or expense (including reasonable attorneys' fees and costs) for
any brokerage commission or finder's fee claimed by anyone, including Landlord's
Broker and Tenant's Broker (if any, and only to the extent of the payment agreed
between Landlord's Broker and Tenant's Broker) based on any express or implied
commitment made by Landlord or its agents or representatives. Tenant shall
indemnify Landlord against any liability or expense (including reasonable
attorneys' fees and costs) for any brokerage commission or finder's fee claimed
by anyone other than Tenant's Broker or the Landlord's Broker, and any amount
claimed by Tenant's Broker in excess of the amount agreed between the Tenant's
Broker and the Landlord's Broker, based on any express or implied commitment
made by Tenant or its agents or

 
28

--------------------------------------------------------------------------------

 

representatives. The parties' liability hereunder shall survive any expiration
or termination of this Lease.


 
26.         MISCELLANEOUS.
 
26.1           Successors and Assigns. Subject to the limits on Tenant's
assignment contained in Section 18, the provisions of this Lease shall be
binding upon and inure to the benefit of all successors and assigns of Landlord
and Tenant.
 
26.2           Date Payments Are Due. Tenant shall pay to Landlord any amount
for which no specific payment date is provided herein within five (5) days after
the same becomes due or Tenant's receipt of Landlord's statement therefore.
 
26.3           Time of the Essence. Time is of the essence of each provision of
this Lease.
 
26.4           No Option. This document shall not be effective for any purpose
until it has been executed and delivered by both parties; execution and delivery
by one party shall not create any option or other right in the other party.
 
26.5           Severability. If any provision of this Lease is found to be
unenforceable, the remainder of this Lease shall not be affected and the
provision found to be unenforceable shall be enforced only to the extent, if
any, permitted by law.
 
26.6           Governing Law. This Lease shall be governed in all respects by
the laws of the state in which the Project is located, without regard to the
principles of conflicts of laws.
 
26.7           Lease Modification. Tenant agrees to modify this Lease in any way
requested by a Mortgagee or Master Lessor which does not cause increased expense
to Tenant or otherwise materially adversely affect Tenant's interests under this
Lease. No modification of this Lease shall be effective unless it is a written
modification signed by both parties.
 
26.8            Landlord's Right to Cure. If Landlord breaches any of its
obligations under this Lease, Tenant shall notify Landlord in writing. Tenant
shall take no action respecting such breach and shall have no claim as a result
thereof so long as Landlord promptly after receipt of Tenant's notice of the
breach begins to cure the breach and diligently pursues such cure to its
completion.
 
26.9           Captions. The captions used in this Lease shall have no effect on
the construction of this Lease.

 
26.10         Authority. Landlord and Tenant each represents to the other that
it has Ml power and authority to execute and perform this Lease.

 
26.11         Certain Actions. Landlord may enforce any of its remedies under
this Lease either in its own name or through an agent. No act or thing done by
Landlord or Landlord's agents during the term, including any agreement to accept
the surrender of the Premises or to amend or modify this Lease, shall be binding
on Landlord, unless in writing and signed by a person authorized to bind
Landlord. The delivery of keys to Landlord or Landlord's agents,

 
29

--------------------------------------------------------------------------------

 

employees, or officers shall not operate as a termination of this Lease or a
surrender or acceptance of the Premises, and no surrender or attempted surrender
of the Premises shall be binding or effective unless made in writing and
executed by a person authorized to bind Landlord. No payment by Tenant or
receipt by Landlord of an amount less than the full monthly Rent and all other
amounts owing, as herein provided, shall be deemed to be other than on account
of the earliest due Rent or other amounts, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction. Landlord may accept any such check or
payment without prejudice to Landlord's right to recover the balance owed or to
pursue any other remedy available to Landlord.
 
26.12         Entire Agreement. This Lease, together with all Appendices,
constitutes the entire agreement between the parties with respect to the subject
matter thereof. No representations or agreements of any kind have been made by
either party which are not contained in this Lease,
 
26.13         Changes in Project or Building Configuration. Landlord does not
grant in this Lease any rights to a particular view from the Premises or
interior or exterior configuration of the Building and Project. Landlord shall
be entitled at any time and from time to time to eliminate, add, replace, change
the appearance or change the extent of any improvements to the Building and
Project without liability to Tenant; provided that, except as provided in
Section 11.9 (Relocation of Tenant), Landlord shall not without Tenant's consent
change the dimensions of the Premises or materially interfere with access to the
Premises from the common areas of the Project and Building, except to the extent
any such changes are required by reason of any applicable Governmental
Requirement. Landlord shall be entitled at any time and from tune to time to
remeasure the Building in accordance with the Standard Method for Measuring
Floor Area in Office Buildings (ANSI/BOMA Z65.1-1996) to determine the total
number of rentable square feet in the Building, in which event Tenant's
Proportionate Share shall be adjusted in accordance with the results of such
remeasurement.
 
26.14         Singular and Plural. Wherever appropriate in this Lease, a
singular term shall be construed to mean the plural where necessary, and a
plural term the singular. For example, if at any time two parties shall
constitute Landlord or Tenant, then the relevant term shall refer to both
parties together.
 
26.15         Including. As used herein, unless expressly provided otherwise,
the word "including" shall mean "including without limitation."

 
26.16         Joint and Several. If there are more than one entity or person
which are the Tenant under this Lease, the obligations imposed upon Tenant under
this Lease shall be joint and several,
 
26.17         No Recording by Tenant. Tenant shall not record in any public
records any memorandum or any portion of this Lease.
 
26.18          No Construction Against Drafting Party. The rule of construction
that ambiguities are resolved against the drafting party shall not apply to this
Lease.

 
30

--------------------------------------------------------------------------------

 

26.19          Survival, All obligations of Landlord and Tenant under this Lease
shall survive the termination of this Lease.
 
26.20          Building Manager and Service Providers. Landlord may perform any
of its obligations under this Lease through its employees or third parties hired
by the Landlord.
 
26.21          No Waiver. No provision of this Lease or obligation of Tenant
arising with respect to this Lease shall be deemed to have been waived by
Landlord, unless such waiver is in writing and signed by Landlord. No waiver by
Landlord in any instance shall constitute a waiver by Landlord in any similar or
different instance.
 
27.      HAZARDOUS SUBSTANCES.
 
27.1           Definition. "Hazardous Substances" include all hazardous
substances described or regulated in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et
seq., the Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section
6901 et seq., and any other federal, state or local law dealing with substances
regulated on account of their effects on public health and environment, and the
regulations adopted and rulings issued under these laws.
 
27.2           Restrictions. Tenant shall not cause or permit any Hazardous
Substances to be brought upon, produced, stored, used, discharged or disposed of
in or near the Project unless Landlord has consented to such storage or use in
its sole discretion; provided that Tenant may bring cleaning materials, printing
materials, and other similar materials used in normal office environments that
may be classified as Hazardous Substances into the Premises, but only to the
extent the same are in small quantities, in the normal form used for normal
office operations, and are continuously handled in a manner consistent with
normal office operations and in accordance with all applicable laws (which small
quantities of such materials that Tenant handles in accordance herewith are
called “Ordinary Course Materials”). Tenant shall not use or store any
chlorinated substances within the Project or permit any chlorinated substances
to be used or stored within the Premises. Without Landlord's prior written
consent, Tenant shall not take any remedial action or enter into any agreements,
or settlements in response to the presence of any Hazardous Substances in, on,
or about the Premises.
 
27.3           Testing. If any lender or governmental agency shall require
testing for Hazardous Substances in the Premises, Tenant shall pay for such
testing.
 
27.4           Notice. Tenant shall immediately advise Landlord in writing of
(i) any and all enforcement, cleanup, remedial, removal, or other governmental
or regulatory actions instituted, completed, or threatened relating to any
Hazardous Substances affecting the Premises, (ii) all claims made or threatened
by any third party against Tenant, Landlord, or the Premises relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from any
Hazardous Substances on or about the Premises, (iii) any violation of Tenant's
covenants under this Section 27, (iv) any bringing of Hazardous Substances onto
the Premises by Tenant (other than Ordinary Course Materials) or (v) any storage
or release of Hazardous Substances on the Premises by Tenant or Tenant's
employees, contractors or agents in or on the Project.

 
31

--------------------------------------------------------------------------------

 

27.5            Indemnification, In addition to the indemnity given in Section
8.2 above, Tenant shall be solely responsible for and shall defend, indemnify
and hold Landlord, its agents, officers, managers and employees harmless from
and against all claims, costs, demands, losses and liabilities, including
attorneys' fees and costs, arising out of or in connection with (i) Tenant's
breach of its obligations in this Section 27. (ii) any Hazardous Substances
brought upon, produced, stored, used, discharged or disposed of in the Premises
or by Tenant or Tenant's employees, contractors or agents in, on or about the
Project, including without limitation any Hazardous Substances that Tenant is
permitted to bring into the Premises pursuant to this Section 27. or (iii) any
removal, remediation, and restoration work and materials necessary to return the
Premises, Building, Project, and any personal property located therein or
thereon to their condition existing prior to the appearance of Tenant's
Hazardous Substances on the Premises, Tenant's obligations under this Section
27.5 shall survive the expiration or other termination of this Lease.
 
28.           EXCULPATION. Landlord shall have no personal liability under this
Lease, and its liability shall be limited to its interest in the Project and
shall not extend to any other property or assets of the Landlord. In no event
shall any officer, director, employee, agent, shareholder, partner, member or
beneficiary of Landlord be personally liable for any of Landlord's obligations
hereunder.
 
29.           TELECOMMUNICATIONS/WI-FI SYSTEMS. In the event that Tenant
installs in the Premises telecommunications equipment including, without
limitation, any antennas, switches, or other equipment (collectively, "Tenant's
Communications Equipment") for a telecommunications network such as a wireless
intranet, Internet, and/or communications network such as a Wi-Fi system (a
"Network"), (a) the provisions of Section 5 shall apply, (b) Tenant shall not
solicit or permit any third party use of the Network without the consent of
Landlord, and (c) Tenant's Communications Equipment shall not cause radio
frequency, electromagnetic, or other interference with any equipment of Landlord
or other tenants or occupants of the Building or Project. In the event that
Tenant's Communications Equipment causes or is believed to cause any such
interference, upon written notice from Landlord, Tenant shall take all steps
necessary to eliminate the interference. If the interference is not eliminated
within 24 hours thereafter, Tenant shall shut down the Tenant's Communications
Equipment pending resolution of the interference, except as otherwise approved
in writing by Landlord. Tenant acknowledges that Landlord has granted and may
grant lease rights, licenses, and other rights with respect to
telecommunications networks, equipment or services to various other tenants and
occupants of the Building and to telecommunications service providers.


 
[The remainder of this page is intentionally blank.]


 
 
 
 


 
32

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Lease.
               
LANDLORD:
               
HTD-PTARMIGAN PLACE, LLC,
   
a Delaware limited liability company
               
By: Hamilton-Titan Partners, LLC,
   
a Delaware limited liability company, its authorized agent
               
By:  /s/ Stuart R. Davis
 
      
Stuart R. Davis, Authorized Agent
               
TENANT:
               
XEDAR CORPORATION,
   
a Colorado corporation
         
By:  /s/ Steve Bragg
   
Name:  Steven Bragg
   
Its:  CFO
 


 
33

--------------------------------------------------------------------------------

 

 
APPENDIX A
PLAN OF THE PREMISES


 
(attach floor plan depicting the Premises)


 
 

 
  A-l

--------------------------------------------------------------------------------

 

APPENDIX B


 
None.


 

 
B-l 

--------------------------------------------------------------------------------

 

APPENDIX C EXISTING EXCLUSIVE USES


 
 
1.           The operation of a gourmet coffee house and sales of coffee, hot
espresso-based drinks, coffee and/or espresso based cold drinks, teas, blended
beverages (including, but not limited to, those containing coffee, espresso, tea
and blended fruit beverages; excluding, however, the sale of coffee, hot
espresso-based drinks, coffee and/or teas, alcoholic blended fruit beverages,
and ice cream-based milkshakes for on-premises consumption, in connection with
meals by any restaurant in the Building greater than 2,000 square feet in size.
Any such restaurant in the Building shall be permitted to sell coffee and hot
espresso-based drinks and teas, alcoholic blended fruit beverages, and ice
cream-based milkshakes for on-premises consumption, in connection with meals, as
long as such restaurant does not advertise any brand-identified coffee in their
premises, the Building or anywhere on the Project.
 
2.           The operation of any business whose primary purpose is the listing
and sale of residential properties through real estate brokers licensed as such
by the State of Colorado, and offering other attendant real estate services,
such as acting as buyer's agents or transaction brokers in connection with the
purchase and/or sale of residential properties to customers consisting of
independent third-party clients of such company (a "Residential Real Estate
Brokerage Company"). A "Residential Real Estate Brokerage Company" expressly
does not include the following: (a) any entity which conducts the foregoing
services on its own behalf or on behalf of its affiliated companies (e.g., a
company shall not be deemed a Residential Real Estate Brokerage Company" simply
by virtue of the fact that it has a department or personnel which may offer
these benefits to its employees, whether through its own personnel or third
parties); (b) any entity which conducts the foregoing services for its clients
in connection with its primary business, provided that its primary business is
not a Residential Real Estate Brokerage Company (e.g. a law firm shall not be
deemed a Residential Real Estate Brokerage Company simply because its attorneys
may give legal advice to purchasers or sellers of residential real estate;
likewise a bank, credit union, title company or other similar entity shall not
be deemed a Residential Real Estate Brokerage Company simply because they may
offer services related to the purchase and sale of residential real estate, such
as loans or title or closing services; or (c) any entity which conducts the
foregoing services for its clients but primarily services commercial (e.g.,
non-residential) customers such as commercial building owners, developers, or
similar customers, even though it may operate as a brokerage firm employing
licensed real estate brokers. This restriction shall not be binding with respect
to any future leases to any person or entity which leases at least 50,000
rentable square feet in the Building.

 
3.           The retail sale of prepared meals for consumption off the Project.
 
4.           The operation of a full-service travel agency.
 
5.           The operation of a business whose primary purpose is the retail
sale of prescription glasses and contact lenses to the public, with accompanying
primary and medical eye care and laser vision correction services by licensed
optometrists or ophthalmologists for the purpose of providing primary and
medical eye care and providing prescriptions for glasses and/or contact lenses.


 

 
C-l 

--------------------------------------------------------------------------------

 

INDEX




1.
SUITE AND PARKING
2
1.1
Lease
2
1.2
Parking
2
2.
RENT
3
2.1
Types of Rent
3
2.2
Payment of Operating Cost Share Rent and Tax Share Rent
4
2.3
Definitions
5
2.4
Computation of Base Rent and Rent Adjustment
7
3.
PREPARATION AND CONDITION OF PREMISES; POSSESSION AND SURRENDER OF PREMISES
8
3.1
Condition of Premises
8
3.2
Tenant's Possession
8
3.3
Maintenance
8
4.
PROJECT SERVICES
8
4.1
Heating and Air Conditioning
9
4.2
Elevators
9
4.3
Electricity
9
4.4
Water
9
4.5
Janitorial Service
9
4.6
Interruption of Services
9
4.7
Access
10
5.
ALTERATIONS AND REPAIRS
10
5.1
Landlord's Consent and Conditions
10
5.2
Repair
10
5.3
No Liens
10
5.4
Ownership of Improvements
11
5.5
Removal at Termination
11
5.6
ADA
11
5.7
Survival
12

 
-i-

--------------------------------------------------------------------------------


 
6.
USE OF PREMISES
12
7.
GOVERNMENTAL REQUIREMENTS AND BUILDING RULES
12
8.
WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE
12
8.1
Waiver of Claims
12
8.2.
Indemnification
12
8.3
Tenant's Insurance
13
8.4
Insurance Certificates
14
8.5
Landlord's Insurance
14
8.6
Waiver of Subrogation
14
9.
FIRE AND OTHER CASUALTY
14
9.1
Termination
14
9.2
Restoration
15
10.
EMINENT DOMAIN
15
10.1
Taking
15
10.2
Award
16
10.3
Temporary Taking
16
11.
RIGHTS RESERVED TO LANDLORD
16
11.1
Name
16
11.2
Signs
16
11.3
Window Treatments
16
11.4
Keys
16
11.5
Access
16
11.6
Preparation for Reoccupancy
16
11.7
Heavy Articles
16
11.8
Show Premises
17
11.9
Relocation of Tenant
17
11.10
Repairs and Alterations
17
11.11
Landlord's Agents
17
11.12
Building Services
17
11.13
Other Actions
17
12.
TENANT'S DEFAULT
17
12.1
Events of Default
17

 
 
-ii-

--------------------------------------------------------------------------------


 
 
12.2
Cure
18
13.
LANDLORD REMEDIES
18
13.1
Terminate Lease
18
13.2
Termination of Possession Without Terminating Lease
20
13.3
General Remedies
21
13.4
Remedies Cumulative
21
13.5
Landlord's Obligations Regarding Reletting
22
13.6
Termination of Subleases and Other Arrangements
22
13.7
Interest and Costs
22
13.8
Late Charges
23
13.9
WAIVER OF TRIAL BY JURY
23
14.
ATTORNEYS'FEES AND COSTS OF SUIT
23
14.1
Attorneys' Fees and Costs
23
14.2
Indemnification
24
15.
SURRENDER
24
16.
HOLDOVER
24
17.
SUBORDINATION TO GROUND LEASES AND MORTGAGES
24
17.1
Subordination
24
17.2
Attornment
25
17.3
Exceptions
25
17.4
Notice and Right to Cure
25
18.
ASSIGNMENT AND SUBLEASE
26
18.1
In General
26
18.2
Landlord's Consent
26
18.3
Procedure; Information
26
18.4
Express Assumption Required
27
18.5
Change of Management or Ownership
27
18.6
Excess Payments and Subtenant Payments
27
18.7
Landlord's Costs
27
18.8
Recapture
27
18.9
Effect of Termination
27
18.10
Permitted Transfers
28
19.
CONVEYANCE BY LANDLORD
28
20.
ESTOPPEL CERTIFICATE
28

 
-iii-

--------------------------------------------------------------------------------


 
 
20.1
Duty to Provide
28
20.2
Tenant's Failure to Deliver
28
21.
SECURITY DEPOSIT
29
22.
FORCE MAJEURE
29
23.
NOTICES
30
24.
QUIET POSSESSION
30
25.
REAL ESTATE BROKERS
30
26.
MISCELLANEOUS
31
26.1
Successors and Assigns
31
26.2
Date Payments Are Due
31
26.3
Time of the Essence
31
26.4
No Option
31
26.5
Severability
31
26.6
Governing Law
31
26.7
Lease Modification
31
26.8
Landlord's Right to Cure
31
26.9
Captions
32
26.10
Authority
32
26.11
Certain Actions
32
26.12
Entire Agreement
32
26.13
Changes in Project or Building Configuration
32
26.14
Singular and Plural
32
26.15
Including
32
26.16
Joint and Several
33
26.17
No Recording by Tenant
33
26.18
No Construction Against Drafting Party
33
26.19
Survival
33
26.20
Building Manager and Service Providers
33
26.21
No Waiver
33
   
 
27.
HAZARDOUS SUBSTANCES
33
27.1
Definition
33
27.2
Restrictions
33
27.3
Testing
33

 
 
 
-iv-

--------------------------------------------------------------------------------


 
 
27.4
Notice
34
27,5
Indemnification
34
   
 
28.
EXCULPATION
34
   
 
29.
TELECOMMUNICATIONS/WI-FI SYSTEMS
34
   
 
30.
Tenant's OPTION TO RENEW
35
30.1
Exercise of Option
35
30.2
Determination of Base Rent
35
   
 
31.
RIGHT OF FIRST OFFER. [THIS WILL NEED TO BE REVISED TO THE PARTICULAR TERMS TO
BE GRANTED TO THE TENANT - THIS IS FOR A MINIMUM AMOUNT OF SPACE ON A PARTICULAR
FLOOR OF A BUILDING]
35
31.1
Landlord's Offer of Space
36
31.2
General Pro visions
36



-v-
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 